Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The terminal disclaimer filed on 5/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,860,092 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Drawings

The drawings filed on 11/12/2020 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required.  The correction will not be held in abeyance.

In Fig. 2C, correction is required in step 203b which should read “Determine whether r>t is true”, as clarified by phone by attorney of record Octavio DaCosta on 4/28/2022.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Octavio DaCosta (Reg. Number 62,110) on 5/17/2022.

The application has been amended as follows: 

In the claims:

1. (Currently Amended)  A non-transitory computer program product comprising computer-readable instructions that, when performed by one or more processors, cause the one or more processors to: 
obtain rotation parameters of a user head, wherein the rotation parameters comprise a rotation direction, a rotation angle, and a rotation angular acceleration; and
obtain an interaction instruction according to the rotation parameters and a preset instruction determining rule, wherein the preset instruction determining rule comprises:
determining whether a first rotation angle of the user head in a vertical direction is greater than a second rotation angle or whether a third rotation angle of the user head in a horizontal direction is greater than a fourth rotation angle;
generating a first interaction instruction based on the first rotation angle and a comparison of a first rotation angular acceleration of the user head in the vertical direction against a first threshold when the first rotation angle is greater than the second rotation angle, a first absolute value of the first rotation angle is an element of a first predefined set of rotation angles, and a second absolute value of the first rotation angular acceleration is less than the first threshold;
generating a second interaction instruction based on the third rotation angle and a comparison of a second rotation angular acceleration of the user head in the horizontal direction against a second threshold when the third rotation angle is  greater than or equal to the fourth rotation angle,  and  a fourth absolute value of the second rotation angular acceleration is less than the second threshold; and
executing either the first interaction instruction or the second interaction instruction to implement interaction control of interfaces displayed on the display component.

2. (Currently Amended)  The non-transitory computer program product of claim 1, wherein the interfaces displayed comprise two interfaces, wherein each of the two interfaces belong to different interface groups, wherein each interface group of the different interface groups comprises at least one interface, and wherein only one interface in the each interface group is displayed at a time.

3. (Currently Amended)  The non-transitory computer program product of claim 2, wherein the two interfaces are arranged in a left-to-right sequence, and wherein a first interface of the two interfaces faces a front-view sightline of a user and is in an active state.

4. (Currently Amended)  The non-transitory computer program product of claim 3, wherein the first interaction instruction instructs the display component to replace the first interface with a second interface of the two interfaces, wherein the second interface is in an interface group to which the first interface belongs and follows the first interface, wherein A1 and B1 are the first predefined set of rotation angle values, wherein the first threshold is a preset rotation angular acceleration value, wherein 0 < the A1 < the B1, and wherein 0 < the first threshold.

5. (Currently Amended)  The non-transitory computer program product of claim 3, wherein the second interaction instruction instructs the display component to display at least one control interface of the first interface,  wherein the second threshold is a preset rotation angular acceleration value,   and wherein 0 < the second threshold.

6. (Currently Amended)  The non-transitory computer program product of claim 5, wherein each of the at least one control interface corresponds to a control operation, and wherein the instructions further cause the one or more processors to:
determine a target control interface facing the front-view sightline of the user;
control the target control interface to enter the active state;
detect whether a duration that the target control interface remains in the active state is greater than a predetermined duration;
generate a third interaction instruction when the duration is greater than the predetermined duration; and
instruct, based on the third interaction instruction, the display component to display an execution result after a control operation corresponding to the target control interface is performed on the first interface.

7. (Currently Amended)  The non-transitory computer program product of claim 3, wherein the instructions further cause the one or more processors to be configured to:
generate a fourth interaction instruction when the user head rotates upward and the second absolute value is greater than or equal to a first preset rotation angular acceleration value or generate the fourth interaction instruction when the user head rotates downward and the second absolute value is greater than or equal to a second preset rotation angular acceleration value; and
instruct, based on the fourth interaction instruction, the display component to control at least one of the interfaces to rotate in a direction according to the rotation parameters, wherein the first and the second preset rotation angular acceleration values are greater than zero.

8. (Currently Amended)  The non-transitory computer program product of claim 3, wherein the instructions further cause the one or more processors to:
determine a third interface of the interfaces that faces the front-view sightline when the fourth absolute value is less than a third preset rotation angular acceleration value, wherein the third interface is located on the left or right of the first interface; and
generate a fifth interaction instruction, wherein the fifth interaction instruction instructs the display component to switch from the first interface to the third interface, wherein the third preset rotation angular acceleration value is greater than zero.

9. (Currently Amended)  The non-transitory computer program product of claim 3, wherein the instructions further cause the one or more processors to generate a sixth interaction instruction when the fourth absolute value is less than a fourth preset rotation angular acceleration value, wherein the sixth interaction instruction instructs the display component to display a functional interface comprising a function and not display the interfaces.

10. (Currently Amended)  The non-transitory computer program product of claim 3, wherein the instructions further cause the one or more processors to generate a seventh interaction instruction when the fourth absolute value is less than a preset rotation angular acceleration value, wherein the seventh interaction instruction instructs the display component to control the at least one interface to rotate in a direction according to the rotation parameters.

11. (Currently Amended)  The non-transitory computer program product of claim 1, wherein the interfaces are based on an augmented reality technology or a virtual reality technology.

12. (Currently Amended)  A non-transitory storage medium comprising computer-readable instructions that, when performed by one or more processors, cause the one or more processors to: 
obtain rotation parameters of a user head, wherein the rotation parameters comprise a rotation direction, a rotation angle, and a rotation angular acceleration; and 
obtain an interaction instruction according to the rotation parameters and a preset instruction determining rule, wherein the preset instruction determining rule comprises:
determining whether a first rotation angle of the user head in a vertical direction is greater than a second rotation angle or whether a third rotation angle of the user head in a horizontal direction is greater than a fourth rotation angle;
generating a first interaction instruction using both of the first rotation angle and a comparison of a first rotation angular acceleration of the user head in the vertical direction  against a first threshold  when the first rotation angle is greater than the second rotation angle is true, a first absolute value of the first rotation angle is an element of a first predefined set of rotation angles and a second absolute value of the first rotation angular acceleration is less than the first threshold; 
generating a second interaction instruction based on the third rotation angle and a comparison of a second rotation angular acceleration of the user head in the horizontal direction against a second threshold when the third rotation angle is  less than the fourth rotation angle is false,  and  a fourth absolute value of the second rotation angular acceleration is less than the second threshold; and
executing either the first interaction instruction or the second interaction instruction to implement interaction control of interfaces displayed on the display component.

13. (Original)  The non-transitory storage medium of claim 12, wherein the interfaces displayed comprise two interfaces, wherein each of the two interfaces belong to different interface groups, wherein each interface group of the different interface groups comprises at least one interface, and wherein only one interface in the each interface group is displayed at a time.

14. (Original)  The non-transitory storage medium of claim 13, wherein the two interfaces are arranged in a left-to-right sequence, and wherein a first interface of the two interfaces faces a front-view sightline of a user and is in an active state.

15. (Original)  The non-transitory storage medium of claim 14, wherein the first interaction instruction instructs the display component to replace the first interface with a second interface of the two interfaces, wherein the second interface is in an interface group to which the first interface belongs and follows the first interface, whereinA1 and  B1 are the first predefined set of rotation angle values, wherein the first threshold is a preset rotation angular acceleration value, wherein 0 < the A1 < the B1, and wherein 0 < the first threshold.

16. (Original)  The non-transitory storage medium of claim 14, wherein the second interaction instruction instructs the display component to display at least one control interface of the first interface, wherein A2 and B2 are the second predefined set of rotation angle values, wherein the second threshold is a preset rotation angular acceleration value, wherein 0 < the A2 < the B2, and wherein 0 < the second threshold.

17. (Original)  The non-transitory storage medium of claim 14, wherein the instructions further cause the processor to be configured to: 
generate a fourth interaction instruction when the user head rotates upward and the second absolute value is greater than or equal to a first preset rotation angular acceleration value or generate the fourth interaction instruction when the user head rotates downward and the second absolute value is greater than or equal to a second preset rotation angular acceleration value; and
instruct, based on the fourth interaction instruction, the display component to control at least one of the interfaces to rotate in a direction according to the rotation parameters, wherein the first and the second preset rotation angular acceleration values are greater than zero.

18. (Original)  The non-transitory storage medium of claim 14, wherein the instructions further cause the one or more processors to: 
determine a third interface of the interfaces that faces the front-view sightline when the fourth absolute value is less than a third preset rotation angular acceleration value, wherein the third interface is located on the left or right of the first interface; and 
generate a fifth interaction instruction, wherein the fifth interaction instruction instructs the display component to switch an interface in the active state from the first interface to the third interface, wherein the third preset rotation angular acceleration value is greater than zero.

19. (Original)  The non-transitory storage medium of claim 14, wherein the instructions further cause the one or more processors to generate a sixth interaction instruction when the fourth absolute value is less than a fourth preset rotation angular acceleration value, wherein the sixth interaction instruction instructs the display component to display a functional interface comprising a function and not display the interfaces, wherein the fourth preset rotation angular acceleration value is greater than zero.

20. (Currently Amended)  A computer system comprising:
a memory configured to store instructions;
one or more processors configured to perform the instructions to:
obtain rotation parameters of a user head, wherein the rotation parameters comprise a rotation direction, a rotation angle, and a rotation angular acceleration; and 
obtain an interaction instruction according to the rotation parameters and a preset instruction determining rule, wherein the preset instruction determining rule comprises:
determining whether a first rotation angle of the user head in a vertical direction is greater than a second rotation angle or whether a third rotation angle of the user head in a horizontal direction is greater than a fourth rotation angle;
generating a first interaction instruction based on the first rotation angle and a comparison of a first rotation angular acceleration of the user head in the vertical direction against a first threshold when the first rotation angle is greater than the second rotation angle, a first absolute value of the first rotation angle is an element of a first predefined set of rotation angles and a second absolute value of the first rotation angular acceleration is less than the first threshold; 
generating a second interaction instruction based on the third rotation angle and a comparison of a second rotation angular acceleration of the user head in the horizontal direction against a second threshold when the third rotation angle is  greater than or equal to the fourth rotation angle,  and  a fourth absolute value of the second rotation angular acceleration is less than the second threshold; and
executing either the first interaction instruction or the second interaction instruction to implement interaction control of interfaces displayed on the display component.


Allowable Subject Matter

Claims 1-20 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1 (and similar claims 12 and 20), Wheeler et al. (US 2013/0135353, included in the IDS filed on 11/12/2020, discloses a non-transitory computer program product comprising computer-readable instructions  that, when performed by one or more processors (para[0058]; para[0119]; see Fig. 4), cause the one or more processors to: 
obtain rotation parameters of a user head, wherein the rotation parameters comprise a rotation direction, a rotation angle, and a rotation angular acceleration (para[0005]-para[0007]; para[0009]; para[0033]; para[0040];  para[0058]; para[0065]-para[0067]; para[0071]-para[0072]; para[0104]; para[0118]-[0130]; see a head-mounted-device (HMD) in Figs. 1A-2B; see also Figs. 5A-6C and 10-11; e.g. “direction in which the HMD is tilted”,  and “a speed, acceleration, and/or magnitude of… movement” in which the HMD is tilted are obtained by the processor; “sensors, including sensor 122, may take the form of movement sensors, accelerometers, and/or gyroscopes configured to detect a direction in which the device is tilted as well as the extent to which the device is tilted”; see 1002-1004 in Fig. 10; see 1102-1108 in Fig. 11); and
obtain an interaction instruction according to the rotation parameters and a preset instruction determining rule (see Abstract; para[0005]-para[0007]; para[0009]; para[0065]-para[0072]; para[0087]-para[0089]; para[0097]; para[0118]-[0130]; see Figs. 6A-11; e.g. “the HMD system may include at least one processor and data storage with user-interface logic executable by the at least one processor to (i) receive data that indicates a first direction in which the HMD is tilted, (i) receive data that indicates a second direction in which the HMD is tilted, (ii) receive data that indicates an extent to which the HMD is tilted in the first direction, (iii) receive data that indicates an extent to which the HMD is tilted in the second direction, (iv) based on the indicated first direction, apply at least one first manipulative action to a displayed content object, and (v) based on the indicated second direction, apply at least one second manipulative action to the displayed content object”; “In addition, the at least one first manipulative action may be applied to a degree corresponding to the indicated extent to which the HMD is tilted in the first direction and the at least one second manipulative action may be applied to a degree corresponding to the indicated extent to which at least a portion of the HMD is tilted in the second direction”; see 1002-1006 in Fig. 10; see 1102-1112 in Fig. 11), wherein the preset instruction determining rule comprises:
determining whether a first rotation angle of the user head in a vertical direction is greater than a second rotation angle or whether a third rotation angle of the user head in a horizontal direction is greater than a fourth rotation angle (para[0087]; see e.g. Fig. 6A where it is determined that the wearer tilts the head in the vertical direction a certain amount for an instruction, or Fig. 6B where it is determined that the wearer tilts the head in the horizontal direction a certain amount for an instruction).
However, prior art, taken alone or in combination, fails to teach or suggest the following limitations in combination with the rest of the claim, that is, the claim as a whole: “… generating a first interaction instruction based on the first rotation angle and a comparison of a first rotation angular acceleration of the user head in the vertical direction against a first threshold when the first rotation angle is greater than the second rotation angle, a first absolute value of the first rotation angle is an element of a first predefined set of rotation angles, and a second absolute value of the first rotation angular acceleration is less than the first threshold; generating a second interaction instruction based on the third rotation angle and a comparison of a second rotation angular acceleration of the user head in the horizontal direction against a second threshold when the third rotation angle is greater than or equal to the fourth rotation angle, and a fourth absolute value of the second rotation angular acceleration is less than the second threshold; and executing either the first interaction instruction or the second interaction instruction to implement interaction control of interfaces displayed on the display component”, as claimed in claim 1.

Regarding claims 2-11, these claims are allowed based on their dependency on claim 1.

Regarding claims 13-19, these claims are allowed based on their dependency on claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   

/Antonio Xavier/Primary Examiner, Art Unit 2623